

115 HR 827 IH: Imperial Valley Desert Conservation and Recreation Act
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 827IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Vargas introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish certain conservation and recreation areas in the State of California, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Imperial Valley Desert Conservation and Recreation Act. 2.Transfer of land to Anza-Borrego Desert State Park, California (a)In generalOn termination of all mining claims to the land described in paragraph (2), the Secretary shall transfer the land described in that paragraph to the State.
 (b)Description of landThe land referred to in paragraph (1) is certain Bureau of Land Management land in San Diego County, California, comprising approximately 934 acres, as generally depicted on the map entitled Table Mountain Wilderness Study Area Proposed Transfer to the State and dated March 17, 2015.
			(c)Management
 (1)In generalThe land transferred under paragraph (1) shall be managed in accordance with the provisions of the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40).
 (2)WithdrawalSubject to valid existing rights, the land transferred under paragraph (1) is withdrawn from— (A)all forms of entry, appropriation, or disposal under the public land laws;
 (B)location, entry, and patent under the mining laws; and (C)disposition under all laws relating to mineral and geothermal leasing.
 (3)ReversionIf the State ceases to manage the land transferred under paragraph (1) as part of the State Park System or in a manner inconsistent with the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40), the land shall revert to the Secretary at the discretion of the Secretary, to be managed as a Wilderness Study Area.
				3.Holtville Airport, Imperial County
 (a)In generalOn the submission of an application by Imperial County, California, the Secretary of Transportation shall, in accordance with section 47125 of title 49, United States Code, and section 2641.1 of title 43, Code of Federal Regulations (or successor regulations) seek a conveyance from the Secretary of approximately 3,500 acres of Bureau of Land Management land adjacent to the Imperial County Holtville Airport (L04) for the purposes of airport expansion.
 (b)SegregationThe Secretary (acting through the Director of the Bureau of Land Management) shall, with respect to the land to be conveyed under subsection (a)—
 (1)segregate the land; (2)endeavor to develop a joint Memorandum of Understanding with the Imperial County Board of Supervisors, the Department of Defense, and the Department of Transportation; such an agreement shall not impose any obligation, term, or condition on the property owned by Imperial County; and
 (3)prohibit the appropriation of the land until— (A)the date on which a joint Memorandum of Understanding is signed by the parties listed in paragraph (2);
 (B)the date on which a notice of realty action terminates the application; and (C)the date on which a document of conveyance is published.
					4.Vinagre Wash Special Management Area
 (a)EstablishmentThere is established the Vinagre Wash Special Management Area in the State, to be managed by the El Centro Field Office and the Yuma Field Office of the Bureau of Land Management.
 (b)PurposeThe purpose of the Management Area is to conserve, protect, and enhance— (1)the plant and wildlife values of the Management Area; and
 (2)the outstanding and nationally significant ecological, geological, scenic, recreational, archaeological, cultural, historic, and other resources of the Management Area.
 (c)BoundariesThe Management Area shall consist of the public land in Imperial County, California, comprising approximately 81,880 acres, as generally depicted on the map.
			(d)Map; legal description
 (1)In generalAs soon as practicable, but not later than 3 years, after the date of enactment of this title, the Secretary shall submit a map and legal description of the Management Area to—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description submitted under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any errors in the map and legal description.
 (3)AvailabilityCopies of the map submitted under paragraph (1) shall be on file and available for public inspection in—
 (A)the Office of the Director of the Bureau of Land Management; and (B)the appropriate office of the Bureau of Land Management in the State.
					5.Management
 (a)In generalThe Secretary shall allow hiking, camping, hunting, and sightseeing and the use of motorized vehicles, mountain bikes, and horses on designated routes in the Management Area in a manner that—
 (1)is consistent with the purpose of the Management Area described in section 4(b); (2)ensures public health and safety; and
 (3)is consistent with applicable laws and regulations, including the Desert Renewable Energy Conservation Plan.
				(b)Off-Highway vehicle use
 (1)In generalSubject to paragraphs (2) and (3) and all other applicable laws, the use of off-highway vehicles shall be permitted on routes in the Management Area generally depicted on the map.
 (2)ClosureThe Secretary may temporarily close or permanently reroute a portion of a route described in paragraph (1)—
 (A)to prevent, or allow for restoration of, resource damage; (B)to protect tribal cultural resources, including the resources identified in the tribal cultural resources management plan;
 (C)to address public safety concerns; or (D)as otherwise required by law.
 (3)Designation of additional routesDuring the 3-year period beginning on the date of enactment of this title, the Secretary— (A)shall accept petitions from the public regarding additional routes for off-highway vehicles; and
 (B)may designate additional routes that the Secretary determines— (i)would provide significant or unique recreational opportunities; and
 (ii)are consistent with the purposes of the Management Area. (c)WithdrawalSubject to valid existing rights, all Federal land within the Management Area is withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way, leasing, or disposition under all laws relating to— (A)minerals; or
 (B)solar, wind, and geothermal energy. (d)No buffersThe establishment of the Management Area shall not—
 (1)create a protective perimeter or buffer zone around the Management Area; or (2)preclude uses or activities outside the Management Area that are permitted under other applicable laws, even if the uses or activities are prohibited within the Management Area.
 (e)Notice of available routesThe Secretary shall ensure that visitors to the Management Area have access to adequate notice relating to the availability of designated routes in the Management Area through—
 (1)the placement of appropriate signage along the designated routes; (2)the distribution of maps, safety education materials, and other information that the Secretary determines to be appropriate; and
 (3)restoration of areas that are not designated as open routes, including vertical mulching. (f)StewardshipThe Secretary, in consultation with Indian tribes and other interests, shall develop a program to provide opportunities for monitoring and stewardship of the Management Area to minimize environmental impacts and prevent resource damage from recreational use, including volunteer assistance with—
 (1)route signage; (2)restoration of closed routes;
 (3)protection of Management Area resources; and (4)recreation education.
 (g)Protection of tribal cultural resourcesNot later than 2 years after the date of enactment of this title, the Secretary, in accordance with chapter 2003 of title 54, United States Code, and any other applicable law, shall—
 (1)prepare and complete a tribal cultural resources survey of the Management Area; and (2)consult with the Quechan Indian Nation and other Indian tribes demonstrating ancestral, cultural, or other ties to the resources within the Management Area on the development and implementation of the tribal cultural resources survey under paragraph (1).
				6.Potential wilderness
			(a)Protection of wilderness character
 (1)In generalThe Secretary shall manage the Federal land in the Management Area described in paragraph (2) in a manner that preserves the character of the land for the eventual inclusion of the land in the National Wilderness Preservation System.
 (2)Description of landThe Federal land described in this paragraph is— (A)the approximately 10,860 acres of land, as generally depicted as the Indian Pass Additions on the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009;
 (B)the approximately 17,250 acres of land, as generally depicted as Milpitas Wash Potential Wilderness on the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009;
 (C)the approximately 11,840 acres of land, as generally depicted as Buzzards Peak Potential Wilderness on the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009; and
 (D)the approximately 9,350 acres of land, as generally depicted as Palo Verde Mountains Potential Wilderness on the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009.
					(3)Use of land
 (A)Military usesThe Secretary shall manage the Federal land in the Management Area described in paragraph (2) in a manner that is consistent with the Wilderness Act (16 U.S.C. 1131 et seq.), except that the Secretary may authorize use of the land by the Secretary of the Navy for Naval Special Warfare Tactical Training, including long-range small unit training and navigation, vehicle concealment, and vehicle sustainment training, in accordance with applicable Federal laws.
 (B)Prohibited usesThe following shall be prohibited on the Federal land described in paragraph (2): (i)Permanent roads.
 (ii)Commercial enterprises. (iii)Except as necessary to meet the minimum requirements for the administration of the Federal land and to protect public health and safety—
 (I)the use of mechanized vehicles; and (II)the establishment of temporary roads.
							(4)Wilderness designation
 (A)In generalThe Federal land described in paragraph (2) shall be designated as wilderness and as a component of the National Wilderness Preservation System on the date on which the Secretary, in consultation with the Secretary of Defense, publishes a notice in the Federal Register that all activities on the Federal land that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have terminated.
 (B)DesignationOn designation of the Federal land under clause (i)— (i)the land described in paragraph (2)(A) shall be incorporated in, and shall be considered to be a part of, the Indian Pass Wilderness;
 (ii)the land described in paragraph (2)(B) shall be designated as the Milpitas Wash Wilderness; (iii)the land described in paragraph (2)(C) shall be designated as the Buzzard Peak Wilderness; and
 (iv)the land described in paragraph (2)(D) shall be incorporated in, and shall be considered to be a part of, the Palo Verde Mountains Wilderness.
 (b)Administration of wildernessSubject to valid existing rights, the land designated as wilderness or as a wilderness addition by this title shall be administered by the Secretary in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.).
 7.DefinitionsIn this Act: (1)Management areaThe term Management Area means the Vinagre Wash Special Management Area.
 (2)MapThe term map means the map entitled Vinagre Wash Proposed Special Management Area; Indian Pass Mountains and Palo Verde Mountains Potential Wilderness Additions, and Buzzards Peak, Milpitas Wash Potential Wilderness and dated February 19, 2015.
 (3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)StateThe term State means the State of California. 